Citation Nr: 0903578	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The veteran had active military service from January 1968 to 
November 1969 and service in the Army National Guard from 
February 1978 to November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a back injury with 
degenerative disc disease and degenerative joint disease, and 
denied service connection for a bilateral knee condition.  In 
March 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.  A transcript of the hearing is of record.

The Board remanded this case for additional development in 
May 2008.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the veteran's present back disability and service.

2.  The preponderance of the evidence shows no relationship 
between the veteran's present bilateral knee disability and 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral knee 
condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003.  The RO provided the appellant 
with notice of the criteria for assigning disability ratings 
and effective dates in March 2006 and June 2008, subsequent 
to the initial adjudication.  While the 2006 and 2008 notice 
letters were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a September 2008 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and of the disabilities at issue, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back

The veteran testified that he was involved in a motor vehicle 
accident in service when he was in Vietnam.  He was hit by a 
car while driving and hit the steering wheel popping his 
back.  He contends that his present back disability is 
related to this injury.

The record shows the veteran has a present lumbar spine 
disability.  An October 1991 private magnetic resonance 
imaging (MRI) report shows a dessicated intervertebral disc, 
L5-S1 with a small annular tear; and mild desiccation and 
degenerative change of the L4-L5 with mild bulging.  A June 
1999 VA medical record shows lumbar spine spondylosis 
deformans with degenerative disc disease at L5-S1 and 
degenerative joint disease at L5-S1.  VA medical records 
dated from 2000 to 2008 and private medical records dated in 
2003 and 2004 show continued findings of a lumbar spine 
disability.

The service medical records are negative for any in-service 
injury to the spine.  A November 1969 separation examination 
report shows a normal spine.  Army National Guard records in 
1982 also are negative for any treatment or disability of the 
spine.

The determinative issue is whether there is any relationship 
between the present lumbar spine disability and service.
 
An October 2001 VA medical record notes that an MRI report on 
the lumbar spine was grossly unremarkable for the veteran's 
age and had not significantly changed from a previous 
computed tomography scan showing multilevel disc 
degeneration.  

A March 2003 private medical record notes that the veteran 
stated he had a new injury from a motor vehicle accident in 
March 2003 when another car hit his truck and caused his 
truck to hit a concrete barrier.  He was having pain in the 
back.  He further mentioned that he hurt his back in 2001 in 
a previous injury and that his back had been hurting 
intermittently over the last couple of years.

A July 2008 VA examination report shows the examiner reviewed 
the veteran's claims file and pertinent medical records and 
noted the veteran's reports of injury to his back in a car 
accident on active duty.  The examiner noted that there was 
no military medical record detailing evaluation or treatment 
for the car accident and no documentation of low back pain.  
The examiner indicated that civilian clinical records 
detailed a back injury in 2001 and March 2003; both injuries 
resulted from a motor vehicle accident when the veteran was 
working for a trucking company.  The examiner determined that 
it was not likely that the veteran's back pain was related to 
the car accident he was involved in during service and that 
all of his medical documentation is pertinent to the injury 
resulting from the car accident when he was working in the 
private sector.

The medical evidence of record does not support the veteran's 
claim.  There is no medical documentation of injury to the 
lumbar spine in service.  The first diagnosis of a lumbar 
spine disability after service is not until 1991, which is 22 
years after the veteran's discharge from his service in 
Vietnam, which is where the injury reportedly took place.  As 
degenerative arthritis was not shown within one year of 
discharge from service, presumptive service is not warranted 
under 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of a lumbar spine 
disability from service or during the 22 years before any 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   The October 2001 medical examiner determined that 
the impairment in the lumbar spine was consistent with the 
veteran's age; and the July 2008 VA examiner determined that 
the present lumbar spine disability was related to the post-
service car accidents.

Although the veteran has argued that his current lumbar spine 
disability is related to his service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's lumbar spine disability and 
his service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a low back condition; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral knees 

The veteran testified that he injured his knees in service in 
Vietnam when they were moving 55-gallon drums and one slipped 
and trapped him against the truck.  He contends that his 
present bilateral knee disability is related to this injury.

The record shows a present bilateral knee disability.  An 
April 2003 VA medical record shows an assessment of 
degenerative joint disease in the right knee.  A September 
2004 VA medical record shows arthritis in the knees.  The 
veteran received VA physical therapy treatment for the knee 
in 2005.  A July 2008 VA examination report shows an 
assessment of chronic bilateral knee pain due to meniscal 
tear, intraarticular pathology.

The service medical records during the veteran's period of 
service in Vietnam are negative for any treatment of the 
knees.  A November 1969 discharge examination shows a normal 
clinical evaluation of the lower extremities.  The service 
medical records for the veteran's period of service in the 
Army National Guard show the veteran complained of a sore 
right knee in October 1982 and had developed a tender bump on 
the knee from an accident in June 1982.

The determinative issue is whether there is any relationship 
between the veteran's service and his present bilateral knee 
disability.

A March 1970 VA examination report notes complaints of pain 
and swelling in the knees.  X-ray examination was normal in 
both knees.  The impression was history of residuals of 
injury to the right knee.  An August 1970 VA medical record 
also notes complaints of knee pain with normal x-rays and 
normal evaluation.

The July 2008 VA examiner reviewed the veteran's claim file 
and pertinent medical history.  The examiner noted that the 
veteran reportedly injured his knees on active duty when his 
knees were trapped between a 55-gallon drum and the bumper of 
his car.  There was no record of the injury or treatment; nor 
was there record of a physical profile while the veteran was 
in the National Guard.  The examiner noted the September 1982 
record documenting an evaluation for the knee with no details 
of diagnosis or mechanism of injury.  The examiner determined 
that the veteran's bilateral knee pain was not likely related 
to or manifested during military service.

The medical evidence does not support the veteran's claim.  
The service medical records are negative for injury or 
treatment to the knees during the service in Vietnam, where 
the veteran was reportedly injured.  The service medical 
record in 1982 notes a tender bump on the knee but a 
diagnosed knee disability is not shown until 2003, which is 
21 years after this bump and 34 years after the reported 
injury in Vietnam.  The first diagnosis of degenerative joint 
disease is not within one year of discharge from service; so 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of a bilateral 
disability from service or during the more than 20 years 
before any disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Most importantly, the July 2008 VA 
examiner reviewed this medical evidence and determined that 
the veteran's present knee disability was not related to 
service.

Although the veteran has argued that his current bilateral 
knee disability is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the 
veteran's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's bilateral knee 
disability and his service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for a bilateral knee condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for a bilateral knee 
condition is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


